Citation Nr: 0822513	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
November 2006.  This matter was originally on appeal from 
rating decisions dated in January 2003 and April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a decision in November 2006, the Board denied the 
veteran's claim for an initial evaluation in excess of 70 
percent for PTSD.  The veteran appealed the Board's decision 
to the Court.  In an Order, dated in February 2008, the Court 
granted a joint motion for remand of the parties, the VA 
Secretary and the veteran, and remanded the case to the Board 
for readjudication consistent with the joint motion.  The 
joint motion noted that VA failed to satisfy its duty to 
assist in not requesting treatment records from Alegent 
Psychiatric Association.  Thus, the Board must remand this 
case so that the veteran can be requested to provide 
authorization to obtain these private medical records.

In addition, the veteran receives routine treatment at the VA 
Medical Center in Omaha.  While this case is in remand 
status, the RO should obtain all records of current treatment 
for PTSD.  In reviewing the VA records in the file, the Board 
notes no records were obtained since November 2004.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide authorization for release of 
medical records from his private 
physician Dr. Z. Siddiqui at Alegent 
Health Psychiatric Association.  After 
the necessary authorization is obtained, 
all treatment records pertaining to 
treatment for the veteran's PTSD should 
be obtained and associated with the 
claims file. 

2.  All VA treatment records pertaining 
to treatment for PTSD from December 2004 
to the present from the VA medical center 
in Omaha should be obtained and 
associated with the claims file.   

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


